Detailed Action
Allowable Subject Matter
Claims 1-7 are allowed.
Prior to addressing the reasons for allowance, the following important matter of claim construction is placed on the record.  Independent claim 1 recites brazing the second closing plate directly to the distributor with the blades coated with the thermal barrier.  The original introduction of the blades did not introduce them as “blades coated with a thermal barrier.”  Rather, the blade was introduced, followed by a recitation that the blades contain a thermal barrier.  Thus, the phrasing in the brazing step is explicitly stating that the thermal barrier coating exists on the blade at the time of the brazing.  Furthermore, the phrase the thermal barrier requires that this is the same thermal coating (as compared to the claim referring to a first brazed closing plate followed by a replacement second closing plate).  Thus, claim 1 requires that the thermal barrier coating is not removed. 
The following is a statement of reasons for allowance.  The prior art teaches the existence of hollow turbine blades having a coating.  Indeed applicant admits the existence of such blades and admits prior art methods of extracting foreign bodies that remove the blade coating.  The prior art also teaches the concept of using endoscopic inspection of parts to either find damage or verify the lack of damage after a repair.  But the prior art does not teach the specific recited method of claim 1 of extracting foreign bodies by cutting a blazed closed plate to gain access to the interior hollow space, extract the bodies, and then braze a new plate into place all without removing the thermal coating.
Claims 2-7 are allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726